        Case 1:19-cv-11937-KPF Document 52 Filed 01/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAMON CARMONA and MIRIAM
FRANCO as Parents and Natural
Guardians of K.C.,

                          Plaintiffs,

                   -v.-                             19 Civ. 11937 (KPF)

RICHARD CARRANZA, in his official                        ORDER
capacity as Chancellor of New York City
Department of Education, and NEW
YORK CITY DEPARTMENT OF
EDUCATION,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      For the reasons stated on the record on January 8, 2021, Plaintiffs’

motion for attorneys’ fees is DENIED and this case is DISMISSED with

prejudice. The Clerk of Court is directed to terminate all pending motions,

adjourn all remaining dates, and close this case.

      SO ORDERED.

Dated: January 15, 2021
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
